Title: From Thomas Jefferson to George Taylor, Jr., 16 November 1793
From: Jefferson, Thomas
To: Taylor, George, Jr.



Germantown Nov. 16. 1793.

Th: Jefferson presents his compliments to Mr. Taylor. Thinking it possible that the members of Congress, retaining the horrors of the yellow fever which prevail at a distance, may remove to Lancaster, and on so short notice as to prevent Th:J. from settling his affairs in Philadelphia, to which place he should not return again, Lancaster being so far on his way home, he thinks it best to do that while he has time, and for that purpose it would be convenient for him to command his salary of the present quarter. As the rules of the bank require an endorser he begs the favor of Mr. Taylor to endorse the inclosed note for him, and to put it under cover to Mr. Kean, with the note directed to him, and to send it to him immediately.
Th:J. has received Mr. Wythe’s money, on which fund he will furnish office expences here.
